                 Case 1:20-cr-00240-NONE-SKO Document 53 Filed 12/11/20 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                          Page 1 of   3   Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the                                     FILED
                                                 Eastern District of California                                       Dec 11, 2020
                                                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                 )
                              v.                                          )
                                                                          )             Case No.      1:20-MJ-00138-SKO
RENATO AGUILERA,                                                          )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT, 2500 TULARE STREET, FRESNO CALIFORNIA
                                                                                              Place



      on                    DECEMBER 18, 2020 AT 2:00 PM, BEFORE MAGISRATE JUDGE STANLEY A. BOONE
                                                                              Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
Case 1:20-cr-00240-NONE-SKO Document 53 Filed 12/11/20 Page 2 of 3
          Case 1:20-cr-00240-NONE-SKO Document 53 Filed 12/11/20 Page 3 of 3

\t I�    (R.- O'l 08-11)( \ (frnnop J, 1 c <>f rcn1h1r1                                                        r■ac_3 of 3_



TOTHEDl·I         D    1T


YOU RE D I 'ED OI 111r r LL<)\ I G PC AL TIC                     ND A C1 ION :
           iolnting Bn) of the foregoing conditions of release may re ult in the 1111media1c i�suunce ofa worranl for your arrest, a
re, �llon of :our release. an ordrr of de tentlon, a forfeiture of noy bond. ond a prosecution for co111empt of court and could resuh in
1mpn onmen1. a fine, or hoth.
         \\ hile on release. if) ou ommiL a federal felony ofTense the punishmenl is an oddi1ional prison 1erm of not more 1han ten years
nnd for n fedc:ral misdemeanor ot1ense the punishment is an addition al prison term of not more than one year. TI1is sentence will be
cons.."C"uti\e (1 e. in addi1ion to) to nn) other senten e )OU receive.
         It I o rime puni hob le b) up to ten) ears in pri on, nnd a $250.000 fine, or both, to: obstruct a criminal investigation;
tamper "ith o "itness, , i tim, or info rmant; retaliate or attempl to retaliate against a wi1ness, victim, or informant; or intimidate or
?tt7mp1 to intimidate a witness, victim, juror, infonnant, or officer of the court. 1l1e penalties for tampering. re1al iation, or
mllm1dotion are significant!) more serious if1hey involve a killing or attempted killing.
         If, after release, )OU knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
)Ou may be pro ecuted for failing to appear or urrender and additional punishment may be imposed. ff you are convicted of:
         (I) an offen e punishable by death, life imprisonment, or imprisonment for a term of fifleen years or more - you will be fined
               not more than $250,000 or imprisoned for not more than JO years, or both;
         (2) an offense punishable by imprisonment for a term of five years or more, but less than Ii Ileen years - you will be fined not
               more than $250,000 or imprisoned for not more than five years, or both;
         (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
         (4) a misdemean or- you will be fmed not more than $100,000 or imprisoned not more than one year, or both.                 .
         A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you rece1 ve. In
addition, 11 failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

        I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.                                                                                                               .,




                                                          :/


                                                Directions to the United States Marshal

  ✔
( D) The defendant is ORDERED released after processing.




Date: _Dec 11, 2020 _
       _________
                                                                                  Jud1c1al Officer's 1gnat11re

                                                                            Stanley A. Boone
                                                                                     Printed name a1Jd title
                                                                 United States Magistrate Judge

                   DISTRIOUTION:      COURT       DEFENDANT    PRETRIAL SERVICE     U.S. ATTORNEY              U.S. MARSHAL
